BLATCHFORD, District Judge.
I am of opinion that the placing of the moneys in the hands of Mr. Curtis by the distillers was not the payment of the tax to the United States in such wise as to make the sureties on the bond of Mr. Curtis liable for such moneys. The payment of the tax was not complete. The receipt of the stamps by the distillers was a parr of the payment of the tax. When Mr. Curtis absconded the stamps were still in the possession of the United States. They were subsequently given to the distillers by order of the commissioner of internal revenue after notice from the sureties not to do so. The United States could not, by such act, create a liability in the sureties which did not before exist. Let a verdict be entered for the defendants.